DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 05/27/2022 have been considered but they are not persuasive. 
At pages 7-8, Applicant argues that Bort and Thielman in view of Nagaraju fails to disclose the limitation of “a first sensor and a second sensor; and a processing unit structured to: ... . determine a difference between the orientation of the camera and a desired orientation of the camera based on an output of the first sensor and an output of the second sensor and to control the indication device to provide the indication based on the difference between the orientation of the camera and the desired orientation of the camera.”
In response, Examiner respectfully disagrees for the following reasons:
Bort at least at [0067] teaches the processing unit determines a difference between the actual orientation of the camera and a desired orientation of the camera based on values of the actual orientation of the camera and the desired orientation of the camera.
Nagaraju discloses the value of the actual orientation of a device is determined based on outputs of a first sensor and a second sensor ([0087]).
Incorporating Nagaraju into the device of Bort would result in the processing unit determines the actual orientation of the camera based on outputs of the first and the second sensors, then uses the determined actual orientation of the camera to determine the difference between the actual orientation of the camera and a desired orientation of the camera. Thus, the processing unit determines the difference between the actual orientation of the camera and a desired orientation of the camera based on outputs of a first sensor and a second sensor because the outputs of the first and second sensors are used to determine at least the actual orientation of the camera.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bort (2013/0095855 A1 – hereinafter Bort), Thielman et al. (US 2009/0058987 A1 – hereinafter Thielman), and Nagaraju et al. (US 2015/0301608 A1 – hereinafter Nagaraju).
Regarding claim 1, Bort discloses a device for performing a 3D scan of a subject, the device comprising: a camera structured to capture an image of the subject ([0067]-[0069] – a camera of a mobile device or a standard camera captures an image of a subject according to guidance); an indication device structured to provide an indication ([0067]-[0068] – a device provides a guidance); a first sensor ([0067] – at least an accelerometer); and a processing unit structured to determine a difference between a location of the camera and a desired location of the camera and to control the indication device to provide the indication based on the difference between the location of the camera and the desired location of the camera ([0067]-[0068]; [0078]; [0086] – a processing unit determines a difference between a real location of the camera and a desired location of the camera to provide the guidance); and determine a difference between the orientation of the camera and a desired orientation of the camera based on an output of the first sensor and to control to the indication device to provide the indication based on the actual orientation of the camera and the desired orientation of the camera ([0067]-[0068]).
However, Bort does not disclose a second sensor; the processing unit structured to determine a difference between a location of the camera and a desired location of the camera based on the captured image, and determine the difference between the orientation of the camera and a desired orientation of the camera based on an output of the second sensor.
Nagaraju discloses a first sensor and a second sensor ([0087]); a processing unit structured to determine an actual orientation of a device based on an outputs of a first sensor and a second sensor ([0087]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Nagaraju into the device taught by Bort to precisely and accurately identify the orientation of the device (Nagaraju: [0008]; [0013]), resulting in the processing unit of the camera determining the difference between the orientation of the camera and a desired orientation of the camera based on an outputs of the first and second sensors because at least the outputs of the first and second sensors are used to determine the actual orientation of the camera (also see “Response to Arguments” above).
However, Bort and Nagaraju do not disclose the processing unit structured to determine a difference between a location of the camera and a desired location of the camera based on the captured image.
Thielman discloses a processing unit structured to determine a difference between a location of the camera and a desired location of the camera based on the captured image ([0045]-[0046]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Thielman into the device taught by Bort and Nagaraju in order to position and orient the camera in such a way that it can provide a desired view of the subject in the image.
Regarding claim 2, see the teachings of Bort, Nagaraju, and Thielman. Thielman also discloses the processing unit is structured to determine the difference between the camera and a desired location of the camera by determining a difference between a location of subject in the captured image with a desired location of subject in the captured image.
The motivation for incorporating the teachings of Thielman into the device proposed in claim 1 has been discussed in claim 1 above.
Regarding claim 3, Bort also discloses the processing unit is structured to determine one or more landmarks of the subject in the captured image ([0079]; [0085] – by performing object recognition on the image to determine if a target point of interest is depicted in the image).
Regarding claim 4, Bort also discloses the indication is at least one of a haptic and an audible indication ([0078] – at least a haptic indication, e.g. vibrating).
Regarding claim 5, Bort also discloses the indication is a visual indication ([0067]-[0068]; [0078]; [0086]).
Regarding claim 6, Bort also discloses the processing unit is structured to determine a rate of the indication based on a magnitude of the difference between the location of the camera and the desired location of the camera and to control the indication device to provide the indication at the determined rate ([0078] – when at the position and orientation, vibrating to signal the user, i.e. the rate is controlled from zero value to a non-zero value).
Regarding claim 8, Bort also discloses the indication includes a first indication type and a second indication type ([0067]-[0068] – location type and orientation type), wherein the processing unit is structured to control the indication device to provide the first indication type based on the difference between the location of the camera and the desired location of the camera and to provide the second indication type based on the difference between the orientation of the camera and the desired orientation of the camera ([0067]-[0068]; [0078]).
Regarding claim 9, see the teachings of Bort, Nagaraju, and Thielman as discussed in claim 1 above, in which Nagaraju in view of Bort and Thielman also discloses the first sensor is a first pressure sensor and the second sensor is a second pressure sensor and wherein the processing unit is structured to determine the orientation of the camera based on a difference between outputs of the first pressure sensor and the second pressure sensor ([0087] – in view of Bort disclosing the device as the camera). The motivation for incorporating the teachings of Nagaraju into the proposed device has been discussed in claim 1 above.
Regarding claim 10, Bort also discloses the one or more sensors include at least one of a gyrometer, an accelerometer, and an angular velocity sensor ([0067] – at least an accelerometer).
Claim 11 is rejected for the same reason as discussed in claim 1 above.
Claim 12 is rejected for the same reason as discussed in claim 2 above.
Claim 13 is rejected for the same reason as discussed in claim 6 above.
Claim 15 is rejected for the same reason as discussed in claim 8 above.
	Regarding claim 16, see the teachings of Bort, Nagaraju, and Thielman as discussed in claim 1 above, in which Nagaraju also discloses the first sensor and the second sensor are disposed at opposite ends of the device (Fig. 6B; [0113]). The motivation for incorporating the teachings of Nagaraju into the proposed device has been discussed in claim 1 above.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484